Exhibit 10.3
ADMINISTRATIVE SERVICES AGREEMENT
     This Administrative Services Agreement (“Agreement”) is effective as of
February 17, 2010 (the “Effective Date”), by and between Transco Pipeline
Services LLC, a Delaware limited liability company (“Contractor”), and
Transcontinental Gas Pipe Line Company, LLC, a Delaware limited liability
company (“Transco”).
RECITALS
     A. Transco is in the business of owning and operating natural gas pipeline,
storage, and related facilities used in the transportation and storage of
natural gas in interstate commerce (the “Business”).
     B. Effective as of February 16, 2010, at 11:59 p.m., Contractor entered
into a Personnel Services Agreement with Williams WPC-I, a Delaware corporation
(“WPC”), pursuant to which WPC will be the employer primarily for payroll,
benefits and administrative operations and Contractor will be the employer
primarily with respect to business operations (the “WPC Agreement”).
     C. Transco requires certain services to operate the Business and to fulfill
other general and administrative functions relating to the Business.
     D. Contractor has agreed to provide such services in accordance with the
terms of this Agreement, and Transco is willing to engage Contractor subject to
the terms and conditions of this Agreement.
AGREEMENT
     In consideration of the foregoing recitals, which are incorporated herein
by this reference, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties agree as follows:
1. DEFINITIONS.
     1.1 Definitions. In addition to the terms defined above and the other terms
defined herein, as used in this Agreement, the following capitalized terms shall
have the meanings set forth below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question, with the
term “control” meaning the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
     “Bankrupt” with respect to any Person means the Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general

 



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Person seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
shall remain undismissed or unstayed for a period of 30 days; or the Person
shall take any action to authorize any of the actions set forth above.
     “Confidential Information” means non-public information about the
disclosing party’s or any of its Affiliates’ business or activities that is
proprietary and confidential, which shall include all business, financial,
technical and other information, including software (source and object code) and
programming code, of a party or its Affiliates marked or designated
“confidential” or “proprietary” or by its nature or the circumstances
surrounding its disclosure it should reasonably be regarded as confidential,
regardless of the means by which it was disclosed. Confidential Information does
not include information that (i) is in or enters the public domain without
breach of this Agreement, or (ii) the receiving party lawfully receives from a
third party without restriction on disclosure and to the receiving party’s
knowledge without breach of a nondisclosure obligation.
     “Default Rate” means an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to the prime interest rate of
Contractor’s principal lender.
     “Funded Amount” has the meaning set forth in Section 5.1.
     “Governmental Approval” means any material consent, authorization,
certificate, permit, right-of-way grant or approval of any Governmental
Authority that is necessary for the construction, ownership, or operation of the
Business in accordance with applicable Laws.
     “Governmental Authority” means any court or tribunal in any jurisdiction or
any federal, state, tribal, municipal, or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator, or arbitral body or any quasigovernmental or private body lawfully
exercising any regulatory or taxing authority.
     “Laws” means any applicable statute, common law, rule, regulation,
judgment, order, ordinance, writ, injunction, or decree issued or promulgated by
any Governmental Authority.
     “Payment Amount” has the meaning set forth in Section 5.1.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof, or other entity.
     “Services” has the meaning set forth in Section 2.2.
     “Subject Employees” has the meaning set forth in Section 7.3.

2



--------------------------------------------------------------------------------



 



     1.2 Construction. Unless a clear contrary intention appears, as used herein
(a) the singular includes the plural and vice versa, (b) reference to any
document means such document as amended from time to time, (c) “include” or
“including” means including without limiting the generality of any description
preceding such term, (d) the word “or” is not exclusive, unless otherwise
expressly stated, (e) the terms “hereof,” “herein,” “hereby,” and derivative or
similar words refer to this entire Agreement, as the same may be amended from
time to time, (f) headings are for convenience only and do not constitute a part
of this Agreement, (g) references to money refer to legal currency of the United
States of America, and (h) all accounting terms shall be interpreted and all
accounting determinations shall be made in accordance with U.S. generally
accepted accounting principles.
2. RETENTION OF CONTRACTOR; SCOPE OF SERVICES.
     2.1 Retention of Contractor. Transco engages Contractor to perform the
Services and to provide all personnel and any facilities, goods, and equipment
not otherwise provided by Transco necessary to operate the Business as provided
below, and Contractor accepts such engagement.
     2.2 Scope of Services; Performance Standards. The “Services” shall consist
of such services Transco determines may be reasonable and necessary to operate
the Business, including employees (subject to the terms and conditions of the
WPC Agreement), accounting, information technology, company development,
operations, administration, insurance, risk management, tax, audit, finance,
land, marketing, legal, and engineering, which Services may be expanded,
modified, or reduced from time to time as agreed upon by the parties. Contractor
shall perform the Services substantially in accordance with industry standards
and substantially in accordance with all applicable material Governmental
Approvals and Laws. Except as provided above, Contractor makes no
representations or warranties regarding the Services and Contractor does not
warrant or guarantee any particular outcome as a result of the Services.
     2.3 Intellectual Property.
          2.3.1 Any (i) inventions, whether patentable or not, developed or
invented, or (ii) copyrightable material (and the intangible rights of copyright
therein) developed, by Contractor or its Affiliates or its or their employees in
connection with the performance of the Services shall be the property of
Contractor except that during the term of this Agreement (A) Transco shall be
granted an irrevocable, royalty-free, nonexclusive and non-transferable right
and license to use such inventions or material, and (B) Transco shall only be
granted such a right and license to the extent such grant does not conflict
with, or result in a breach, default, or violation of a right or license to use
such inventions or material granted to Contractor by any Person other than an
Affiliate of Contractor. Notwithstanding the foregoing, Contractor shall use
commercially reasonable efforts to grant such right and license to Transco.
          2.3.2 Transco grants to Contractor and its Affiliates an irrevocable,
royalty-free, non-exclusive, and non-transferable right and license to use,
during the term of this Agreement, any intellectual property provided by Transco
to Contractor or its Affiliates, but only to the extent such use is necessary
for the performance of the Services. Contractor shall, and shall cause its
Affiliates to, utilize such intellectual property solely in connection with the
performance of the Services.

3



--------------------------------------------------------------------------------



 



     2.4 Limitation of Authority. Transco shall have the exclusive authority to
appoint an independent registered public accounting firm to audit the financial
statements of Transco. Notwithstanding such right, nothing in this Agreement
shall limit Contractor’s or Contractor’s Affiliates’ right to audit the books
and records of Transco pursuant to any other agreement between the parties.
3. RELATIONSHIP; DELEGATION OF DUTY.
     3.1 Independent Contractor. The parties to this Agreement are independent
contractors, and none of the provisions of this Agreement shall be interpreted
or deemed to create any relationship between or between the parties other than
that of independent contractors. Nothing contained in this Agreement shall be
construed to create a relationship of employer and employee, master and servant,
principal and agent, or partners or joint-venturers between Transco and
Contractor, between Transco and any employee or agent of Contractor, or between
Contractor and any employee or agent of Transco. Without limiting the generality
of the foregoing, Transco shall have no right to control or direct the details,
manner, or means by which Contractor perform the Services. Under no
circumstances shall Contractor’s or Contractor’s Affiliates’ employees be
considered or deemed to be employees of Transco.
     3.2 Delegation of Duty. In the performance of its obligations under this
Agreement, Contractor may act directly or through its Affiliates, agents,
counsel (in-house or outside) or other persons, may delegate the performance of
functions and may consult with agents, counsel (in-house or outside) and other
Persons. Contractor, and any Person to whom its obligations have been delegated
including any of its Affiliates, shall be entitled to conclusively rely for all
purposes upon any notice, document, correspondence, request or directive
received by it from Transco or its Affiliates, or any officer or director of
Transco or its Affiliates, and shall not be obligated to inquire (a) as to the
authority or power of any person executing or presenting any such notice,
document, correspondence, request or directive, or (b) as to the truthfulness of
any statements set forth therein.
4. BOOKS, RECORDS AND REPORTING.
     4.1 Books and Records. Contractor shall maintain accurate books and records
regarding the performance of the Services and its calculation of the Payment
Amount, and shall maintain such books and records for the period required by
applicable accounting practices or Law.
     4.2 Audits. Transco shall have the right, upon reasonable notice, and at
all reasonable times during usual business hours, to inspect, audit, examine,
and make copies of the books and records referred to above, which right may be
exercised through any agent or employee of Transco designated in writing by it
or by an independent public accountant, engineer, attorney, or other agent so
designated. Transco shall bear all costs and expenses incurred in any
inspection, examination, or audit unless an audit determines that Transco has
been overcharged, in which case, in addition to refunding to Transco the amount
of the overcharge, Contractor shall reimburse Transco for the cost of the audit
together with interest thereon at the Default Rate from

4



--------------------------------------------------------------------------------



 



the time of the overcharge until refunded. Contractor shall review and respond
in a timely manner to any claims or inquiries made by Transco regarding matters
revealed by any such inspection, examination or audit.
     4.3 Reports. Contractor shall prepare and deliver to Transco any reports
provided for in this Agreement and such other reports as Transco may reasonably
request from time to time regarding the performance of the Services.
5. PAYMENT TO CONTRACTOR.
     5.1 Payment to Contractor. Contractor shall be reimbursed by Transco on a
monthly basis, or such other basis as the Contractor may determine (including on
a cash or accrual basis), for (a) all direct and indirect expenses it incurs or
payments it makes on behalf of Transco (including salary, bonus, incentive
compensation, benefits, and other amounts paid to any Person, including
Affiliates of Contractor) to perform the Services, including expenses allocated
to Transco by Affiliates of Contractor, and (b) all other expenses allocable to
the Business or otherwise incurred by Contractor in connection with operating
the Business (including expenses allocated to Contractor by its Affiliates)
(collectively, the “Payment Amount”). Contractor shall determine the expenses
that are allocable to Transco. Reimbursements pursuant to this Section shall be
in addition to any reimbursement to Contractor as a result of indemnification
pursuant to any other Section in this Agreement. Any allocation of expenses to
Transco by Affiliates of Contractor in a manner consistent with then-applicable
accounting and allocation methodologies generally permitted by the Federal
Energy Regulatory Commission (“FERC”) for rate-making purposes (or in the
absence of then-applicable methodologies permitted by the FERC, consistent with
the most-recently applicable methodologies) and past business practices shall be
deemed to be fair and reasonable to Transco. For the purpose of Contractor’s
determination of expenses under this Section 5.1, the parties agree that Transco
shall be given full credit for the amount of assets Transco previously
contributed (calculated immediately prior to the Effective Date) to fund post
retirement benefits under any plans or trusts (including any VEBA or 401(h)
account) maintained for the benefit of the employees of any Person, which
employees are engaged in the performance of the Services, as the value of such
assets may be increased or decreased due to investment results, administrative
expenses, and benefit payments (“Funded Amount”), such that no portion of the
cost of post-retirement benefits to the extent paid with the Funded Amount is
allocated or charged to Transco under this Section 5.1.
     5.2 Benefit Plans. Contractor, directly or through its Affiliates, may
adopt and participate in employee benefit plans, employee programs, and employee
practices (including COBRA obligations, paid time off payments, severance,
retiree medical, retiree life, equity related awards, bonuses, vesting of
employee benefits, retirement plans, and other employee or retiree related
payments, obligations, liabilities or benefits) (collectively, “Plans and
Practices”), in each case for the benefit of employees, former employees, and
directors of Contractor or any of its Affiliates, in respect of Services
performed, directly or indirectly, for the benefit of Transco. Contractor,
directly or through its Affiliates, has adopted and participates in (or in the
future may adopt and participate in) Plans and Practices for the benefit of
employees and former employees of Transco, the predecessor of Transco
(Transcontinental Gas Pipe Line Corporation), and their Affiliates, in respect
of services previously performed, directly or indirectly, for the

5



--------------------------------------------------------------------------------



 



benefit of Transco or its predecessor. Any and all expenses incurred or accrued
by Contractor or its Affiliates in connection with any such Plans and Practices
shall be reimbursed by Transco in accordance with the procedures described in
Section 5.1.
6. CONFIDENTIAL INFORMATION.
     6.1 Nondisclosure. Each of Contractor and Transco shall (a) not disclose to
any third party or use any Confidential Information disclosed to it by the other
except as necessary to carry out its obligations under this Agreement, and
(b) take all reasonable measures to maintain the confidentiality of all
Confidential Information of the other party in its possession or control, which
will in no event be less than the measures it uses to maintain the
confidentiality of its own information of similar type and importance.
     6.2 Permitted Disclosure. Notwithstanding the foregoing, each party may
disclose Confidential Information (a) to the extent required by a court of
competent jurisdiction or other governmental authority or otherwise as required
by law, including without limitation disclosure obligations imposed under the
federal securities laws, provided that such party has given the other party
prior notice of such requirement when legally permissible to permit the other
party to take such legal action to prevent the disclosure as it deems
reasonable, appropriate or necessary, or (b) to its and its Affiliates’
consultants, legal counsel, accountants, financing sources, and their advisors
including Persons performing duties pursuant to Section 3.2.
7. TERM AND TERMINATION.
     7.1 Term. Unless terminated earlier as provided below, this Agreement shall
remain in full force and effect except that (a) Contractor may terminate this
Agreement upon 60 days’ advance written notice to the other party, and
(b) Contractor or Transco may terminate this Agreement immediately upon written
notice to the other party at any time at which neither Contractor nor an
Affiliate of Contractor is the general partner of Williams Partners L.P. or its
successor in interest.
     7.2 Termination for Breach. If a party shall be in breach of any provision
of this Agreement (the “Breaching Party”), the non-breaching party
(“Non-breaching Party”) shall give the Breaching Party written notice of such
breach (the “Notice”), and, subject to the terms of this Section, the Breaching
Party shall have 30 days after receipt of the Notice within which to cure the
breach except that no Notice shall be required if (a) the breach is an
obligation to pay money, in which case the Breaching Party shall have five
business days to cure the breach; (b) the same breach occurs in any six-month
period; (c) the breach pertains to the Breaching Party’s obligations under
Section 6; or (d) a party files a petition in Bankruptcy (or is the subject of
an involuntary petition in Bankruptcy that is not dismissed within 60 days after
the effective filing date thereof). With respect to a breach of the obligations
of a Breaching Party contained in Section 6, there is no adequate remedy at law,
and the Non-Breaching Party will suffer irreparable harm as a result of such a
breach. Therefore, if a breach or threatened breach by a Breaching Party of
Section 6 occurs, the Non-Breaching Party shall be entitled to injunctive relief
restraining the breaching party from doing any act in violation thereof without
the obligation of posting a bond, cash, or otherwise.

6



--------------------------------------------------------------------------------



 



     7.3 Effect of Termination. If this Agreement is terminated in accordance
with Section 7.1 or 7.2, all rights and obligations under this Agreement shall
cease except for (a) obligations that expressly survive termination of this
Agreement; (b) liabilities and obligations that have accrued prior to such
termination, including the obligation to pay any amounts that have become due
and payable prior to such termination, (c) the obligation to pay any portion of
the Payment Amount that has accrued prior to such termination, even if such
portion has not become due and payable at that time, and (d) all liabilities and
other obligations attributable, or in any way related to, employees and former
employees of Transco, Contractor, and their respective Affiliates to the extent
that such employees and former employees provided Services to Transco, and the
predecessors in interest of each and the estates, heirs, personal
representatives, successors, and assigns of each such employee and former
employee (each, a “Subject Employee”) including with respect to current and
former Plans and Practices and any benefit, equity, or incentive related plans,
programs, policies, or practices of Transco or its predecessors, all of which
shall be paid when due by Transco, recognizing that the amount of some of such
liabilities and other obligations shall not be known at the time of termination
of this Agreement and the obligation to pay shall continue after such
termination..
8. RELEASE; INDEMNIFICATION; AND LIMITATION OF LIABILITY.
     8.1 Release. Transco, for itself and on behalf of its Affiliates, and the
predecessors in interest, successors, and assigns of each, releases and forever
discharges Contractor, Contractor’s Affiliates, and the successors and assigns
of each, and the officers, directors, shareholders, members, partners,
employees, contractors, and agents of each (as applicable, a “Releasee”) of and
from any and all causes of action, claims, demands, assessments, losses,
liabilities, fines, penalties, suits, damages, liabilities, liens, rights,
compensation, costs, and expenses of whatsoever kind or nature including
reasonable legal and expert fees and expenses (each, a “Damage”), whether now
known or unknown, and whether they exist now or in the future, arising from or
relating to performance of, error or delay in performance, attempting to perform
or failing to perform, any responsibilities hereunder, or any Damages related
thereto, including claims arising as a result of the express negligence of the
Releasee unless the Damage resulted from the gross negligence or willful
misconduct of the Releasee.
     8.2 Indemnification. Notwithstanding the definitions provided in Section
l.1, as used in this Subsection 8.2: (a) the term Affiliate, when used with
reference to Contractor, shall not include Transco or any of its subsidiaries,
and, when used with reference to Transco, shall not include Contractor and its
Affiliates; (b) references to Contractor and Transco, as applicable, as the
Indemnified Party, shall include their respective Affiliates, the successors and
assigns of each, and the officers, directors, shareholders, members, partners,
employees, contractors, and agents of each, and their respective successors,
assigns, and, in the case of individuals, their estates, heirs, and personal
representatives; and (c) the Subject Employees are deemed to be third parties.
          8.2.1 Indemnification Obligations. Transco, for itself and on behalf
of its Affiliates, and the predecessors in interest, successors, and assigns of
each (the “Transco Indemnifying Party”) shall indemnify Contractor (the
“Contractor Indemnified Party”) from and against all Damages sustained or
incurred as a result of or arising out of or by virtue of any claim made by a
third party against a Contractor Indemnified Party, which claim arises out of or
is

7



--------------------------------------------------------------------------------



 



caused by (a) a breach of this Agreement by a Transco Indemnifying Party, or
(b) any action or omission, including negligence (but excluding gross negligence
or willful misconduct) of a Contractor Indemnifying Party (as defined below) or
its employees or subcontractors in connection with Contractor’s obligations
hereunder.
          Contractor, for itself and on behalf of its Affiliates, and the
predecessors in interest, successors, and assigns of each (the “Contractor
Indemnifying Party”) shall indemnify Transco (the “Transco Indemnified Party”)
from and against all Damages sustained or incurred as a result of or arising out
of or by virtue of any claim made by a third party against a Transco Indemnified
Party, which claim arises out of or is caused by the gross negligence or willful
misconduct of a Contractor Indemnifying Party or its employees or
subcontractors.
          8.2.2 Procedure. Each of Contractor and Transco shall give the other
party prompt written notice and information in such party’s possession
concerning any claim that could result in a Damage. In performing its indemnity
obligation, the Transco Indemnifying Party or the Contractor Indemnifying Party
(as applicable, the “Indemnifying Party”) shall have the right to assume the
settlement in the defense of any suit or suits or other legal proceedings
brought to enforce all such Damages and shall pay all judgments entered in any
such suit or other legal proceedings. Except in the case where the Indemnifying
Party refuses to assume such defense in settlement, the Indemnifying Party shall
have no liability for any settlement in or compromise made without its written
consent.
     8.3 Disclaimer; Limitation of Liability. Neither party shall be responsible
for any incidental, indirect, consequential, special, punitive, or exemplary
damages. Regardless of the basis on which Transco makes a claim against
Contractor for damages, Contractor shall not be liable for any amount in excess
of the lesser of (a) the amount of any actual and direct loss or damage
incurred, or (b) the amount paid to Contractor in excess of reimbursement for
direct and indirect costs in performance of the Services. All claims against
Contractor shall be deemed waived unless made by Transco in writing and received
by Contractor within six months after completion of the Services with respect to
which the claim is being made.
9. GENERAL PROVISIONS.
     9.1 Force Majeure. A party’s obligation under this Agreement, other than an
obligation to pay money and the indemnification obligations hereunder, shall be
excused when and to the extent its performance of that obligation is prevented
due to any cause beyond the reasonable control of a party, including the
following causes (unless they are within such party’s reasonable control): acts
of God, strikes, lockouts, acts of the public enemy, wars or warlike action
(whether actual or impending), arrests and other restraints of government (civil
or military), blockades, embargoes, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, sabotage, tornadoes, named tropical storms and
hurricanes, floods, civil disturbances, terrorism, mechanical breakdown of
machinery or equipment, explosions, confiscation or seizure by any government or
other public authority and any order of any court of competent jurisdiction,
regulatory agency or governmental body having jurisdiction. The party that is
prevented from performing its obligation by reason of one or more of the
foregoing events (the “Delayed Party”) shall promptly notify the other party of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. However, in no event shall a

8



--------------------------------------------------------------------------------



 



Delayed Party be required to settle any strike, lockout, or other labor dispute
in which it may be involved, but in the event of a strike, lockout, or other
labor dispute affecting Contractor, Contractor shall use reasonable efforts to
continue to perform the Services by utilizing its management personnel and that
of its Affiliates.
     9.2 Assignments. Except as otherwise provided herein (including
Contractor’s right to delegate performance of the Services under Section 3.2),
neither party shall sell, assign, or transfer any of its rights, or delegate any
of its obligations, under this Agreement to any Person without the prior consent
of the other party except that such prior consent shall not be required if such
sale, assignment, or transfer is to an Affiliate of a party or in connection
with a merger, consolidation, or the sale of substantially all of its assets.
     9.3 Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

         
 
  If to Transco:   Transcontinental Gas Pipe Line Company, LLC
 
      2800 Post Oak Blvd.
 
      Houston, TX 77056
 
      Attention: General Counsel
 
      Facsimile: 713-215-2229
 
      E-Mail: Randall.R.Conklin@Williams.com
 
       
 
  If to Contractor:   Transco Pipeline Services Company LLC
 
      2800 Post Oak Blvd.
 
      Houston, TX 77056
 
      Attention: Senior Vice President
 
      Facsimile: 713-215-4269
 
      E-Mail: Phil.Wright@Williams.com

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.
     9.4 Further Assurances. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
     9.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.
     9.6 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein shall
not be affected thereby.

9



--------------------------------------------------------------------------------



 



     9.7 Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of, or shall be enforceable by, any Person not a party
to this Agreement.
     9.8 Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach of any other covenant, duty, agreement or condition.
     9.9 Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Oklahoma, without regard to the
principles of conflicts of law. The proper venue for any lawsuit shall only
exist in Tulsa, Oklahoma.
     9.10 Attorneys’ Fees. If a party shall commence any action or proceeding
against another party in order to enforce the provisions of this Agreement or to
recover damages as a result of the alleged breach of any of the provisions of
this Agreement, the prevailing party shall be entitled to recover from the other
party all reasonable costs in connection therewith, including reasonable
attorneys’ fees.
     9.11 Survival of Terms and Conditions. The terms and condition of this
Agreement shall survive the expiration or termination of this Agreement to the
full extent necessary for their enforcement and for the protection of the party
in whose favor they operate, including the terms and conditions contained in
Sections 2.3, 5.1, 5.2, 6.1, 6.2, 7.3, 8.1 through 8.3, and 9.2 through 9.12.
     9.12 Integration; Amendments. This Agreement constitutes the entire
Agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto. This
Agreement may be amended or restated only by a written instrument executed by
both parties.
     9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. A facsimile or electronic signature to
this Agreement shall be deemed an original and binding upon the party against
whom enforcement is sought.
[See signature page(s) attached]

10



--------------------------------------------------------------------------------



 



The parties have executed this Administrative Services Agreement on, and
effective as of February 17, 2010, the Effective Date.

            Transcontinental Gas Pipe Line Company, LLC

      By:   /s/ Phillip D. Wright         Name:   Phillip D. Wright       
Title:   Senior Vice President     
Transco Pipeline Services Company LLC

      By:   /s/ Phillip D. Wright         Name:   Phillip D. Wright       
Title:   Senior Vice President     

Signature Page to Administrative Services Agreement

 